Exhibit 10.1

 



Product and Know-How License Agreement

 

This Product and Know-How License Agreement ("Agreement"), entered into as of
this 8th day of March, 2016 and made effective as of October 1, 2015 (the
"Effective Date"), is by and between Medical Lasers Manufacturer, Inc., a
Florida corporation doing business as Laser Lab Corp., with offices located at
101 Spanish River Road, 305, Boca Raton, Florida 33432 ("Licensor") and Medical
Lasers Manufacturer, Inc., a Nevada corporation, with offices located at 4400
Route 9 South, Suite 1000, Freehold, New Jersey 07728 ("Licensee").

 

WHEREAS, Licensee is a wholly-owned subsidiary of Medifirst Solutions, Inc., a
Nevada corporation (“Parent”), and Parent, in consideration for the rights
granted under this Agreement, wishes to issue its securities to the Licensor;
and

 

WHEREAS, Licensor owns and wants to provide for the regulatory approval and
commercialization of certain inventions, test results, certifications and
manufacturer claim markings set forth on Schedule I hereto (the "Inventions");
and

 

WHEREAS, Licensor, at the time of this Agreement, has available to it certain
technology, trade secrets, invention records, research records, reports and
data, test results, clinical studies, engineering and technical data, designs,
production specifications, processes, methods, procedures, facilities and
know-how (hereinafter "Know-how") which relate to the Inventions; and

 

WHEREAS, Licensee wishes to utilize the Inventions and Know-how related to the
Invention (hereinafter "Technology") to achieve the regulatory approval,
manufacture, and sale of Products containing the Technology.

 

NOW, THEREFORE, Licensor and Licensee in consideration of the foregoing and the
mutual promises contained herein and intending to be legally bound hereby agree
as follows:

 

1.DEFINITIONS

 

As used herein:

 

1.1"Field of Use" shall mean all fields of use identified on Schedule I hereto.

 

1.2"Licensed Patent" shall mean any issued patent or patent issued hereafter
disclosing and claiming the Inventions, including a reissued patent, a patent
issuing from a continuation application, divisional application or
continuation-in-part application, and any corresponding foreign patent
application relating thereto.

 

1.3"Net Selling Price" shall mean the gross sales by Licensee or any approved
sublicensee of the Products for which payments by the purchaser in available
funds are received by the Licensee or any approved sublicensee, less usual trade
discounts, sales tax which the seller has to pay or absorb, customs duties and
transportation and insurance charges, if not included in the gross price, and
any and all Federal, foreign, State or local taxes (except income tax) incurred
by the seller on such sales.

 

1.4"Products" shall mean any method through which the Technology is
commercialized and utilized by Licensee.

 

1.5"Proprietary Information" shall mean information and trade secrets owned or
controlled by Licensor at any time during the term of this Agreement, which
relates to the Inventions, including but not limited to, invention records,
research records and reports, engineering and technical data, designs,
production specifications, processes, methods, procedures, facilities and
know-how.

 



 

 

 

1.6"Sales", "Sell", or "Sold" shall mean any sale, transfer, lease, license,
permission to use or other transfer of the right of possession or other
conveyance by Licensee or any approved sublicensee.

 



1.7"Territory" shall mean the world.

 

2.GRANT OF LICENSE

 

2.1With respect to the Technology, Licensor hereby grants to Licensee an
irrevocable, nontransferable, royalty-bearing license, with a right of
sublicense (the “License”), throughout the Territory in the Field of Use,
whether or not under the Licensed Patent, to:

 

2.1.1use or submit or deliver the Technology and/or any Product to any
regulatory body throughout the Territory for purposes of obtaining approval to
make, Sell, offer for Sale, import, export and distribute the Technology or
Products; and

 

2.1.2use or copy the Technology and/or any Product; and

 

2.1.3market, make, have made, Sell, offer for Sale, import and distribute
Products; and

 

2.1.4sublicense the Technology as set forth in Article 4 below; and

 

2.1.5prepare, or have prepared on its behalf, modifications, enhancements and/or
derivative works of the Technology.

 

2.2In connection with the license granted under Section 2.1 above, Licensor
hereby grants to Licensee a license to the Licensed Patents, whether now
existing or hereafter acquired.

 

2.3Any provision of this Agreement to the contrary notwithstanding, Licensor or
any wholly-owned subsidiary of the Licensor reserves an irrevocable,
nonexclusive, royalty-free, nontransferable license to make and use the
Technology and/or to make, use or Sell any Products, even if such use shall
compete with the Licensee’s Field of Use in the Territory.

 

3.CONSIDERATION

 

3.1In consideration of the granting herein of the License as described in
Article 2 and to reimburse the Licensor for cost associated with the rights
licensed hereunder, Licensee shall pay Licensor:

 

3.1.1Twenty-Five-Thousand (25,000) shares of Parent’s Series B Preferred Stock
(“Series B Preferred Stock”) upon the execution of this Agreement, except that
in the event that Licensee does not receive, by December 31, 2016, a decision
letter from the Food and Drug Administration informing the Licensee of the
“cleared” 510(k), then the amount of Ten-Thousand (10,000) shares of Series B
Preferred Stock shall be subject to claw-back by the Licensee and forfeiture by
the Licensor; and

 

3.1.2A Promissory Note issued by the Parent (the “Note”) bearing Ten-Percent
(10%) interest per annum and having a principal amount equal to
One-Hundred-Fifty-Thousand Dollars ($150,000), which interest and principal
shall be due eighteen (18) months from the date of issuance, except that in the
event that Licensee does not receive, by December 31, 2016, a decision letter
from the Food and Drug Administration informing the Licensee of the “cleared”
510(k), then the principal amount of the Note shall automatically reduce to
$75,000 and any interest accrued to the Note shall be calculated on the reduced
principal amount as if originally issued in such denomination.

 

3.1.3the Royalties as set forth below in Article 5.

 



2

 

 

4.SUBLICENSES

 

4.1Subject to this Paragraph, Licensee may grant sublicenses to persons or
entities specifically approved in writing by Licensor, which approval shall not
be unreasonably withheld, provided that each sublicense contains a provision
that such sublicense and the rights thereby granted are personal to the
sublicensee thereunder and such sublicense cannot be further assigned or
sublicensed.

 

4.2Any sublicense granted pursuant to this Article shall be in accordance with
the terms and conditions of this Agreement, including but not limited to the
same protection for Licensor's Proprietary Information as is set forth herein.

 

5.ROYALTIES

 

5.1Licensee shall pay Licensor royalties at the rate of five percent (5%) of any
Net Selling Price of Products sold by Licensee or any sublicensee under this
Agreement that exceeds in aggregate $50,000 in Net Selling Price of Products per
year beginning on the first date the Licensee collects gross sales from the sale
of Products.

 

5.2All payments to Licensor under this Agreement shall be made in U.S. dollars
at Licensor's address for notice, except that in the event the Licensee elects
to make such payments in the form of equity securities of the Parent, such
payments may be made on behalf of the Licensee in the form of Series B Preferred
Stock. Payments pursuant to Section 5.1 for sales made during each quarter of
each calendar year shall be paid to Licensor within thirty (30) days after the
last day of each quarter.

 

5.3Licensee shall pay all royalties due hereunder to Licensor and Licensor shall
not be required to look to any other entity for payment.

 

6.IMPROVEMENTS

 

6.1Should Licensee or any consultant or employee of Licensee during the term of
this Agreement make or discover any improvement in connection with the
Technology, whether patentable or not, which if practiced would constitute an
infringement of any patent of the Technology, Licensee shall forthwith disclose
or cause the same to be disclosed to Licensor, and such improvement shall be
deemed to be a part of the "Technology" and shall be subject to the terms hereof
for the purpose of calculating royalties hereunder. The foregoing
notwithstanding, Licensee shall own all right, title and interest in any such
discovery or improvement. However, Licensee shall make available to Licensor any
improvements it makes to the Technology and grants to Licensor an irrevocable,
nonexclusive, royalty-free, nontransferable license to use the improvements
throughout the world for its permitted uses under Section 2.3 hereof. If so
requested by Licensor, Licensee shall make available or supply to Licensor such
information or data as is necessary or convenient for the proper understanding
or use of such improvement.

 



3

 

 

7.CONFIDENTIALITY

 

7.1Licensee shall not disclose any Proprietary Information pertaining to the
Invention other than to Licensee employees who must have access to such
Information in order to carry out Licensee's obligations under this Agreement
and to potential sublicensees of the Technology, provided such disclosure is in
accordance with Section 7.3 hereof. Prior to disclosure of Proprietary
Information to Licensee employees, such employees shall be under a written
obligation of confidentiality to Licensee at least as restrictive as the
provisions contained herein. Proprietary Information shall be maintained in
confidence by Licensee for so long as such information is maintained in
confidence by Licensor.

 

7.2To protect Licensor's Proprietary Information, Licensee shall adopt security
measures commonly observed in industries that rely on proprietary information.
These measures shall include, but not be limited to, restricted access to such
information, marking such information, and the selective destruction of
sensitive materials. Upon termination of this Agreement, Licensee shall return
or destroy all documents or materials embodying Licensor’s Proprietary
Information.

 

7.3Any disclosure of Proprietary Information by Licensee to potential
sublicensees of the Technology shall be prohibited, unless such potential
sublicensee has signed an agreement which imposes obligations of confidentiality
and nonuse at least as restrictive as those imposed on Licensee hereunder.

 

7.4Proprietary Information does not include information which:

a.is published or is otherwise in the public domain through no fault of the
receiving party; or

b.prior to disclosure hereunder, can be demonstrated by the receiving party to
have been in its possession prior to receipt under this Agreement; or

c.is properly obtained by the receiving party without restriction from a third
party; or

d.is independently developed by or for the receiving party without reliance,
direct or indirect, on such information; or

e.is disclosed by the receiving party to a third party with the written approval
of the disclosing party; or

f.is obligated to be produced by order of a court of competent jurisdiction.

 

8.OPTION TO LICENSE AND RIGHT OF FIRST REFUSAL AND PAYMENTS OF RESEARCH

 

8.1Licensor hereby grants to Licensee the option to license the Technology for
fields of use not covered by the Field of Use (“Other Technologies”). In the
event the Licensee exercises the option granted in this Section 8.1, Licensor
shall grant such license to the Licensee for consideration no greater than the
consideration set forth in Article 3 and Article 5 hereof (so long as such
license is similar in scope to the Technology and Field of Use).

 

8.2In the event the Licensor is solicited to grant a third party a license to
Other Technologies, Licensor shall submit to Licensee a written offer (the
“Offer”) to license such Other Technologies to the Licensee on terms no less
favorable than terms proposed by such third party and Licensee shall accept the
Offer within ten (10) calendar days after having received the Offer or if the
Licensee declines or fails to accept the Offer within ten (10) calendar days,
the Licensor shall not be precluded, by the obligations hereunder, from
licensing Other Technologies.

 



4

 

 

8.3The foregoing notwithstanding, Licensor hereby grants to Licensee the
exclusive option to add to the License granted by this Agreement the
field-of-use-add-on set forth on Schedule I (the “FOU Add-On”). In the event the
Licensee exercises the option granted in this Section 8.3, upon Licensee’s
payment of One-Hundred-Fifty-Thousand Dollars ($150,000) in cash and/or Series B
Preferred Stock, the FOU Add-On shall be added to the License, as if the FOU
Add-On was originally included in the Field of Use applicable to the License
granted by this Agreement and the term of this Agreement pursuant to Section 14
hereof shall be deemed to begin on the Effective Date of this Agreement and to
continue for Ten (10) years after payment made by the Licensee under this
Section 8.3.

 

9.PROTECTION OF INTELLECTUAL PROPERTY

 

9.1Licensor shall file any and all patent applications, trademark registrations
or copyright registrations (hereinafter "Intellectual Property Protection"),
domestic and/or foreign, in Licensor’s name to protect the Technology and/or
improvements to the Technology licensed hereunder. Licensee shall reimburse
Licensor for all out-of-pocket fees, costs and expenses paid or incurred by
Licensor in filing Intellectual Property Protection herein. Licensee shall be
permitted to select, if it so wishes, the patent attorney for Intellectual
Property Protection when the costs are born by Licensee.

 

9.2If, at any time during the term of this Agreement, Licensee elects to abandon
its right in any pending Intellectual Property Protection or any patent,
trademark or copyright issued thereon, either domestic or foreign, it shall
notify Licensor of that decision at least two (2) months prior to any deadline
for filing any response or taking any other action necessary to maintain any
such Intellectual Property Protection. Thereafter, Licensor shall have the right
and option to take over the sole and exclusive responsibility for the
prosecution of any such Intellectual Property Protection and/or the maintenance
of any such patent, trademark or copyright solely at Licensor’s expense and in
such an event the rights granted under this Agreement shall become licensable by
the Licensor to any third party without following the procedures required by
Section 8.2 hereof.

 

9.3If patent, trademark or copyright protection is obtained for the Technology
and/or improvements to the Technology, Licensee shall cooperate with Licensor in
enforcing or policing such protection as provided in Article 10 hereof and by
taking all reasonably appropriate measures including marking trade secrets and
other Proprietary Information as required and taking other reasonable measures
as mutually agreed to by Licensor and Licensee.

 

10.NOTICE OF INFRINGEMENT AND ENFORCEMENT OF RIGHTS

 

10.1Immediately upon Licensee's learning of any infringement, misappropriation
or other unauthorized use of Licensor’s Proprietary Information, and/or Licensed
Patents, copyrights or trademarks pertaining to Licensor’s Invention licensed
hereunder (hereinafter "Intellectual Property Rights"), Licensee shall promptly
inform Licensor.

 

10.2If Licensee and Licensor agree to jointly pursue enforcement of Licensor's
Intellectual Property Rights, then the parties hereto shall share equally all
costs, fees and/or expenses incurred in connection with enforcement of
Licensor's Intellectual Property Rights provided only that Licensor's maximum
exposure for such costs, fees and expenses shall be the amount of royalties paid
and/or payable to Licensor by Licensee hereunder. Any payments accruing from
such action to enforce Licensor's Intellectual Property Rights shall be paid to
Licensee and Licensor in proportion to the parties' respective contributions to
all costs, fees and/or expenses incurred in such action.

 



5

 

 

10.3In the event that either party shall determine, for any reason, that it does
not choose to enforce Licensor's Intellectual Property Rights, then that party
shall promptly notify the other party of such decision. The party choosing to
enforce Licensor's Intellectual Property Rights may then proceed with such
enforcement action solely at its own expense and any and all recoveries shall be
awarded solely and exclusively to that party.

 

11.INDEMNITY

 

11.1Licensee hereby indemnifies and holds harmless Licensor, and its employees,
officers, board members and agents (hereinafter "Indemnitees") from and against
all claims, suits, liabilities, damages, costs, fees, expenses or losses arising
out of or resulting from Licensee's performance of this Agreement, including but
not limited to any third party claims against Indemnitees for patent, copyright,
and/or trademark infringement and/or patent interference, and any damages,
losses or liabilities whatsoever with respect to death or injury to any person
and damage to any property arising from the possession, use or operation of
Products produced or sold by Licensee or its sublicensees or their customers in
any manner whatsoever.

 

12.REPRESENTATIONS

 

12.1Licensor represents that it has full right, power and authority to enter
into this Agreement and to grant all of the right and interest in the Patent and
Technology.

 

12.2Licensor represents that it has no knowledge, at the time of execution of
this Agreement, that the Technology infringes any U.S. or foreign patent or
copyright rights owned or controlled by any third party.

 

12.3Licensor represents that is has no knowledge, at the time of execution of
this Agreement that any third party would infringe any patent claims of the
Invention, now pending.

 

13.RELATIONSHIP BETWEEN LICENSOR AND LICENSEE

 

13.1Licensor and Licensee are and shall remain independent contractors and
nothing herein shall create a partnership or joint venture between Licensor and
Licensee.

 

14.TERM AND TERMINATION

 

14.1This Agreement shall commence on the Effective Date of this Agreement and
shall continue for ten (10) years. Notwithstanding the foregoing, the
obligations of the parties under Articles 5, 7, 11 and 14 shall survive any
termination of this Agreement.

 

14.2In the event of the breach of a material obligation hereunder by either
party, the nonbreaching party shall inform the alleged breaching party of said
breach in writing. The alleged breaching party shall have thirty (30) days from
the date of said notification during which time to cure the breach. In the event
the alleged breaching party does not cure the breach within thirty (30) days,
the nonbreaching party may terminate the Agreement upon written notification to
the alleged breaching party. Licensee shall, within ten (10) days of termination
of this Agreement for any reason, deliver to Licensor all written documentation
in the possession of Licensee which contains Proprietary Information pertaining
to the Technology.

 

14.3If Licensee shall become bankrupt or insolvent and/or if the business of
Licensee shall be placed in the hands of a receiver, assignee or trustee for the
benefit of creditors, whether by the voluntary act of Licensee or otherwise,
Licensee shall immediately notify Licensor and Licensor shall have the right to
terminate this Agreement by giving written notice to Licensee of such
termination.

 



6

 

 

15.NOTICES

 

15.1All notices required or permitted under this Agreement shall be in writing
and shall be delivered personally, by courier, by facsimile transmission or sent
by certified registered mail to Licensee or Licensor at the addresses set forth
in the preamble of this Agreement.

 

16.WAIVER

 

16.1Waiver by either party of any term or provision of this Agreement shall not
constitute a continuing waiver thereof nor of any further or additional rights
such party may hold under this Agreement.

 

17.SEVERABILITY

 

17.1If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions shall not in any way be affected or impaired.

 

18.GOVERNING LAW

 

18.1This Agreement shall be construed in accordance with the laws of the State
of New York, U.S.A.

 

19.ENTIRE AGREEMENT

 

19.1This Agreement is the complete and exclusive statement between the parties
relating to the subject matter hereof, and supersedes all prior understandings,
communications, or representations, either oral or written, between the parties.
This License Agreement may not be modified or altered except by a written
instrument duly executed by Licensee and Licensor.

 

20.CUMULATIVE RIGHTS

 

20.1Unless expressly stated to the contrary elsewhere in this Agreement, all
rights, powers and privileges conferred hereunder upon the parties hereto shall
be cumulative and not restrictive of those given by law.

 

21.SECTION HEADINGS

 

21.1Section headings have been inserted herein for convenience of reference only
and shall in no way modify or restrict any of the terms or provisions of this
Agreement.

 

22.ASSIGNMENT

 

22.1The License is personal to Licensee and may be assigned on the sale of
substantially all of the business or assets of the product line using the
Technology. Except as otherwise agreed herein, this Agreement may not be
assigned by either party without the prior written consent of the other.

 



7

 

 

23.SUCCESSORS AND ASSIGNS

 

23.1This Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but nothing contained herein
shall be deemed to permit assignment by either party except as otherwise
permitted in this Agreement.

 

24.INTERPRETATION

 

24.1In the interpretation of this Agreement, words importing the singular or
plural number shall be deemed to import the plural and singular number
respectively, words denoting gender shall include all genders and references to
persons shall include corporations or other bodies and vice versa.

 

25.OPPORTUNITY TO BE REPRESENTED

 

25.1Licensor and Licensee each hereby acknowledge that it has freely and
voluntarily entered into this Agreement after an adequate opportunity and
sufficient period of time to review, analyze, and discuss (i) all terms and
conditions of this Agreement, (ii) any and all other documents executed and
delivered in connection with the transactions contemplated by this Agreement,
and (iii) all factual and legal matters relevant to this Agreement and/or any
and all such other documents, with counsel freely and independently selected by
it (or had the opportunity to be represented by counsel). Licensor and Licensee
each further acknowledges and agrees that it has actively and with full
understanding participated in the negotiation of this Agreement and all other
documents executed and delivered in connection with this Agreement after
consultation and review with its counsel (or had the opportunity to be
represented by counsel), that all of the terms and conditions of this Agreement
and the other documents executed and delivered in connection with this Agreement
have been negotiated at arm’s-length, and that this Agreement and all such other
documents have been negotiated, prepared, and executed without fraud, duress,
undue influence, or coercion of any kind or nature whatsoever having been
exerted by or imposed upon any party by any other party. No provision of this
Agreement or such other documents shall be construed against or interpreted to
the disadvantage of any party by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured,
dictated, or drafted such provision.

 

26.FORCE MAJEURE

 

26.1Neither party shall be held in breach of this Agreement because of acts or
omissions caused by any act of God or other cause beyond the control of the
parties, including, but not limited to, fire, floods, labor disputes, or other
unforeseen circumstances.

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 



  LICENSOR   Medical Lasers Manufacturer, Inc.,   a Florida corporation d/b/a   
Laser Lab Corp.         By: /s/ Bradley Schoengood   Name:   Bradley Schoengood
  Title:   President         LICENSEE   Medical Lasers Manufacturer, Inc.,   a
Nevada corporation.         By: /s/ Bruce Schoengood   Name:  Bruce Schoengood  
Title:  President



 



AGREED AND ACKNOWLEDGE   (with respect to Sections 3, 5 and 8):         PARENT  
Medifirst Solutions, Inc.,   a Nevada corporation.         By: /s/ Bruce
Schoengood   Name:  Bruce Schoengood   Title:   Chief Executive Officer  

 

9

 

 

Schedule I

 

INVENTIONS AND Field of Use

 

 

InventionS:

The Time Machine Laser (Wavelength: 810/830nm; Laser Color: Infrared)

CE Mark(s): CE Mark (Registration #STT20140616363 - 6/24/2014)

EN Mark(s): EN-60825-1

IEC Mark(s): IEC-60601-2-22

 

Field of Use:

 

All uses set forth in the Premarket Notification 510(k) submitted by the
Licensee to the Food and Drug Administration on or around August 28, 2015
identifying the “Device Trade Name” as “The Time Machine Series Lasers” and
assigned the control number K152461.

 

Field of Use ADD-ON:

 

All uses related to wound healing, which shall be subject to a new Premarket
Notification 510(k) submission for the “The Time Machine Series Lasers”.

 

 



 

 

